DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4, 5, 9, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cansen Jiang et al. (NPL: Static-Map and Dynamic Object Reconstruction in Outdoor Scenes Using 3-D Motion Segmentation
January 2016 ),  and further in view of Anderson, US 2018/0005441 A1.

4.	As per claim 1, Jiang discloses:  A method for constructing a 3D scene model, (Jiang, page 325, paragraph 2, second bullet, “Our system not only provides the static-map of a real outdoor dynamic scene, but also contributes to better 3D reconstruction of the moving objects.”)  comprising:
acquiring a first point cloud corresponding to a current target scene; (Jiang, page 326, Section: III. 3D Motion Segmentation, paragraph 1, lines 1-5: “ In this context, we assume that a mobile robot captures a sequence of point clouds of a dynamic scene consisting of multiple moving objects.”)
determining a first partial point cloud corresponding to a dynamic object from the first point cloud; (Jiang, page 325, left column , paragraph 1, lines 1-3, “dynamic objects must be segmented and removed from the scene, so that only the static parts remain in the resulting map.”)
constructing a foreground 3D model based on the first partial point cloud; (Jiang, page 330, left column , paragraph 1, lines 1-7, “ dense reconstructions of the dynamic objects are recovered using multiple frame measurements, as shown in Fig. 9. Firstly, Fig. 9a-9d show two views of the denser reconstruction of a car along with their single frame representations. Secondly, Fig. 9e shows the multi-frame grouping of the truck’s point clouds in a common coordinate frame, obtained using [22].  ….”), and
the background 3D model is constructed based on static objects in the target scene. (Jiang, page 325, left column, paragraph 1, lines 8-14, “ We have developed two applications, namely, static-map building and moving object reconstruction upon the algorithm to detect the static parts and the moving objects. The static-map is built by registering multi-frame point clouds using minimal 3-point Random Sample Consensus (RANSAC) algorithm on the feature correspondences only from the static scene parts.”)

5.	Jiang doesn’t expressly disclose:  
superimposing the foreground 3D model with a pre-obtained background 3D model to obtain a current 3D scene model.

6.	Anderson discloses: superimposing the foreground 3D model with a pre-obtained background 3D model to obtain a current 3D scene model. (Anderson, ¶89, “foreground and/or background spaces of the intermediate images overlay the foreground and/or background spaces of the other image.”)

7.	Anderson is analogous art with respect to Jiang because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of superimposing the foreground 3D model with a pre-obtained background 3D model to obtain a current 3D scene model, as taught by Anderson into the teaching of Jiang. The suggestion for doing so would allow display live images of the real world.  Therefore, it would have been obvious to combine Anderson with Jiang.


acquiring a plurality of first point clouds corresponding to the current target scene; (Jiang, page 326, Section: III. 3D Motion Segmentation, paragraph 1, lines 1-5: “ In this context, we assume that a mobile robot captures a sequence of point clouds of a dynamic scene consisting of multiple moving objects.”)
the step of determining a first partial point cloud corresponding to a dynamic object from the first point cloud comprises:
determining a first partial point cloud corresponding to the dynamic object from each first point cloud; (Jiang, page 325, left column , paragraph 1, lines 1-3, “dynamic objects must be segmented and removed from the scene, so that only the static parts remain in the resulting map.” And page 326, Section: III. 3D Motion Segmentation, paragraph 1, lines 1-5: “ In this context, we assume that a mobile robot captures a sequence of point clouds of a dynamic scene consisting of multiple moving objects.”) and
the step of constructing a foreground 3D model based on the first partial point cloud (Jiang, page 330, left column , paragraph 1, lines 1-7, “ dense reconstructions of the dynamic objects are recovered using multiple frame measurements, as shown in Fig. 9. Firstly, Fig. 9a-9d show two views of the denser reconstruction of a car along with their single frame representations. Secondly, Fig. 9e shows the multi-frame grouping of the truck’s point clouds in a common coordinate frame, obtained using [22].  ….”) comprises:
, “As offered by our static-map building framework, dense reconstructions of the dynamic objects are recovered using multiple frame measurements, as shown in Fig. 9. Firstly, Fig. 9a-9d show two views of the denser reconstruction of a car along with their single frame representations. Secondly, Fig. 9e shows the multi-frame grouping of the truck’s point clouds in a common coordinate frame, obtained using [22].” It goes without saying that this representation can hardly be identified as a truck. On the contrary, the reconstructed truck using our method has very high quality, see Fig. 9f-9g. Thirdly, the full reconstruction of the moving train is shown in Fig. 9i obtained from its partial measurements due to dynamic occlusions.”)

9.    	As per claim 4, Jiang in view of Anderson discloses: The method of claim 1, wherein the process of constructing the background 3D model based on static objects in the target scene comprises:
obtaining scanned data of static objects in the target scene; (Jiang, page 326, Section: III. 3D Motion Segmentation, paragraph 1, lines 1-5: “ In this context, we assume that a mobile robot captures a sequence of point clouds of a dynamic scene consisting of multiple moving objects.”)
Given the segmented point clouds, the static-map is built by registering multiple point clouds of the static parts. The registration is performed using 3-point RANSAC on rigid transformation parameters.”) and
constructing the background 3D model based on the second point cloud. (Jiang, page 325, left column, paragraph 1, lines 8-14, “ We have developed two applications, namely, static-map building and moving object reconstruction upon the algorithm to detect the static parts and the moving objects. The static-map is built by registering multi-frame point clouds using minimal 3-point Random Sample Consensus (RANSAC) algorithm on the feature correspondences only from the static scene parts.”)

10.    	As per claim 5, Jiang in view of Anderson discloses: The method of claim 4, wherein the step of acquiring a first point cloud corresponding to a current target scene comprises:
receiving a current frame from a first acquisition device, wherein the current frame is obtained through acquiring an image of the current target scene by the first acquisition device; (Jiang, page 326, Section: III. 3D Motion Segmentation, paragraph 1, lines 1-5: “ In this context, we assume that a mobile robot captures a sequence of point clouds of a dynamic scene consisting of multiple moving objects.”) and
converting the current frame into the first point cloud; (Jiang, page 326, Section: III. 3D Motion Segmentation, paragraph 1, lines 7-11:” Let a set of feature points be detected and tracked across the points cloud sequence to represent the features’ motion trajectories. Our objective is to group these trajectories into multiple subsets such that each subset represents a unique motion.”)
the step of obtaining scanned data of static objects in the target scene comprises:
receiving the scanned data from a second acquisition device, wherein the scanned data is obtained through scanning the static objects in the target scene by the second acquisition device. (Jiang, page 327, Section: IV. STATIC-MAP BUILDING, paragraph 2, lines 1-9, “To reconstruct the static-map in an outdoor environment, we suggest to use a mobile robot equipped with both 2D camera and 3D sensor. Ideally, a 3D sensor alone is sufficient for the proposed static-map building framework. However in practice, construction of meaningful trajectories using only 3D data is undermined by the lack of robust 3D feature descriptors. Therefore, we also make use of the 2D camera – calibrated and synchronized with 3D sensor and sharing the same field of view.”)

11.    	As per claim 9, Jiang in view of Anderson discloses: The method of claim 1, wherein the process of obtaining the background 3D model comprises: receiving and saving the background 3D model from a user device.( Anderson, ¶32, “The database interface 204 may be configured to access a set of databases to receive data and/or to provide data. The database interface 204 may be configured to access a real-to-VR adjustment database 208 to receive data specifying adjustment amounts for transitioning real-world views. AR views, and VR views between one another.”)

The machine may be a wearable device, a personal computer (PC), a tablet PC, a hybrid tablet, a personal digital assistant (PDA), a mobile telephone, or any machine capable of executing instructions (sequential or otherwise) that specify actions to be taken by that machine. Further, while only a single machine is illustrated, the term "machine" shall also be taken to include any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein. Similarly, the term "processor-based system" shall be taken to include any set of one or more machines that are controlled by or operated by a processor (e.g., a computer) to individually or jointly execute instructions to perform any one or more of the methodologies discussed herein.”)

13.    As per claim 24, that is similar to claim 1, furthermore claim 23 discloses:  A non-transitory storage medium, wherein the storage medium is configured for storing executable program codes that, when executed, carry out the method for constructing a 3D scene model of claim 1.(Anderson, ¶214, “While the machine-readable medium 922 is illustrated in an example embodiment to be a single medium, the term "machine-readable medium" may include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more instructions 924.”)

14.	Claim 25, which is similar in scope to claim 1, thus rejected under the same rationale.

15.	Claim 26, which is similar in scope to claims 1, and 2, thus rejected under the same rationale.

16.	Claim 27, which is similar in scope to claims 4, and 5, thus rejected under the same rationale.

17.	Claims 3, 11, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cansen Jiang et al. (NPL: Static-Map and Dynamic Object Reconstruction in Outdoor Scenes Using 3-D Motion Segmentation, January 2016 ),   in view of Anderson, US 2018/0005441 A1, and in view of Ely, US 2016/0321820 A1, and further in view of Zhou, US 2017/0124848 A1.

18.    	As per claim 3, Jiang in view of Anderson discloses:   The method of claim 1, ( See rejection of claim 1 above.) 

19.	Jiang in view of Anderson doesn’t expressly disclose:  wherein the step of determining a first partial point cloud corresponding to a dynamic object from the first point cloud comprises: 

 matching the first point cloud with features of a preset model by using a Gaussian Background Modeling to determine the first partial point cloud corresponding to the dynamic object based on a matching result, wherein the features of the preset model are features of a model for static objects or features of a model for dynamic objects.

20.	Ely discloses: Comparing the first point cloud with point clouds corresponding to a preset number of frames before a frame corresponding to the first point cloud by using a method, to determine the first partial point cloud corresponding to the dynamic object from the first point cloud according to a comparison result; or,
 matching the first point cloud with features of a preset model by using a Gaussian Background Modeling to determine the first partial point cloud corresponding to the dynamic object based on a matching result, wherein the features of the preset model are features of a model for static objects or features of a model for dynamic objects.
. (Ely, ¶72, “comparing the computed differences to a difference threshold, aggregating contiguous pixels corresponding to differences greater than the threshold into contiguous segments of pixels, determining if the contiguous segments correspond to a moving object by registering the contiguous segments to pixels of a frame preceding the first frame, and updating a three dimensional point cloud using the contiguous segments that are determined to correspond to the moving object.”)

21.	Ely is analogous art with respect to Jiang in view of Anderson because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of Comparing the first point cloud with point clouds corresponding to a preset number of frames before a frame corresponding to the first point cloud by using a first preset algorithm, to determine the first partial point cloud corresponding to the dynamic object from the first point cloud according to a comparison result, as taught by Ely into the teaching of Jiang in view of Anderson. The suggestion for doing so would reduce computation in extracting a three-dimensional (3D) point cloud from an image.  Therefore, it would have been obvious to combine Ely with Jiang in view of Anderson.

22.	Jiang in view of Anderson, and in view of Ely discloses: The method is a frame difference method.

23.	Zhou discloses: The method is a frame difference method. (Zhou, ¶32, “Algorithm 2: a frame difference method for detecting a moving object, wherein if the moving object exists in a scene picture, the foreground image including the moving object can be differentiated by using the frame difference method, and then the moving object foreground image is analyzed to detect the moving object in the scene picture.”)



25.    	As per claim 10, Jiang in view of Anderson, and in view of Ely, and further in view of Zhou discloses:   The method of claim 1, wherein superimposing the foreground 3D model with a pre-obtained background 3D model comprises:
obtaining a second transformation relation between the foreground 3D model and the background 3D model based on the pair of matching points by using a preset decomposition algorithm; (Jiang, Page 328, Section: B 3-Point RANSAC Registration, Paragraphs 1 and 2, “ Given the segmented point clouds, the static-map is built by registering multiple point clouds of the static parts. The registration is performed using 3-point RANSAC on rigid transformation parameters. In fact, the segmented motion trajectories also allow us to obtain the dense reconstruction of dynamic objects in a very similar manner. Recall the rigid transformation of Equation (1). Let g be the Gibbs representation of a rotation matrix R. G = [g]× and I3 are 3 × 3 skew-symmetric and identity matrices, respectively. Using Cayley Transform [21], R can be expressed as Note that the Equation (9) is linear in the entries of g and ˜t. Each pair of corresponding points provides 2 independent equations, for a system of 6 unknowns. Therefore, only 3 correspondences are required to solve this system linearly. It is straightforward to recover R and t from its solution.”)
superimposing the foreground 3D model with the background 3D model based on the second transformation relation to obtain the current 3D scene model. (Anderson, ¶89, “foreground and/or background spaces of the intermediate images overlay the foreground and/or background spaces of the other image.”)
obtaining a pair of matching points between the foreground 3D model and the background 3D model; (Ely, ¶72, “comparing the computed differences to a difference threshold, aggregating contiguous pixels corresponding to differences greater than the threshold into contiguous segments of pixels, determining if the contiguous segments correspond to a moving object by registering the contiguous segments to pixels of a frame preceding the first frame, and updating a three dimensional point cloud using the contiguous segments that are determined to correspond to the moving object.”)
The proposed combination as well as the motivation for combining the references presented in the rejection of  claim 3 apply to this claim and are incorporated herein by reference.

26. 	As per claim 11, Jiang in view of Anderson, and in view of Ely, and further in view of Zhou discloses: The method of claim 1, wherein after determining a first partial point cloud corresponding to a dynamic object from the first point cloud, the method further comprises:
updating the background 3D model according to the static object to be updated. (Jiang, Page 327, Section: IV. STATIC-MAP BUILDING, Paragraph 2, “The point clouds of the static scene parts are later obtained after performing region growing on the segmented motion trajectories. Finally, the static-map is built by registering these point clouds with the help of RANSAC. The complete pipeline of the proposed static-map building method is depicted in Fig. 1.”)
comparing a first point cloud other than the first partial point cloud with the background 3D model to determine a static object to be updated;  (Ely, ¶72, “comparing the computed differences to a difference threshold, aggregating contiguous pixels corresponding to differences greater than the threshold into contiguous segments of pixels, determining if the contiguous segments correspond to a moving object by registering the contiguous segments to pixels of a frame preceding the first frame, and updating a three dimensional point cloud using the contiguous segments that are determined to correspond to the moving object.”) and
The proposed combination as well as the motivation for combining the references presented in the rejection of  claim 3 apply to this claim and are incorporated herein by reference.

27.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cansen Jiang et al. (NPL: Static-Map and Dynamic Object Reconstruction in Outdoor Scenes Using 3-D Motion Segmentation, January 2016 ), and  in view of Anderson, US 2018/0005441 A1, and further in view of Carande, US 2015/0042510 A1.

28.    	As per claim 6, Jiang in view of Anderson discloses: The method of claim 4, ( See rejection of claim 1 above.) 
constructing the background 3D model based on the fused point cloud. (Jiang, page 325, left column, paragraph 1, lines 8-14, “The static-map is built by registering multi-frame point clouds using minimal 3-point Random Sample Consensus (RANSAC) algorithm on the feature correspondences only from the static scene parts.”)

29.	Jiang in view of Anderson doesn’t expressly disclose:  the step of constructing the background 3D model based on the second point cloud comprises:
determining a reference frame point cloud and each of offset frame point clouds in the second point cloud;
determining an offset coefficient of each offset frame point cloud relative to the reference frame point cloud;
for each offset frame point cloud, fusing the offset frame point cloud to the reference frame point cloud based on the offset coefficient corresponding to this offset frame point cloud, to obtain a fused point cloud; and

30.	Carande discloses: the step of constructing the background 3D model based on the second point cloud comprises:
determining a reference frame point cloud and each of offset frame point clouds in the second point cloud; (Carande, ¶46, “The SAR Point Cloud processing is further described in more detail in FIG. 6. The K complex images 403 and the associated K geometry files 505 serve as input to the SAR Point Cloud processing system as discussed in FIG. 5.”, ¶48, “Using the selected reference 602, each of the remaining K-1 secondary acquisitions are used calculate 2D registration offset 605 between each pair of data.”)
“These offsets are used to then generate a set of coefficients defining a linear 2D affine transformation 625 between the reference and each secondary.”)
for each offset frame point cloud, fusing the offset frame point cloud to the reference frame point cloud based on the offset coefficient corresponding to this offset frame point cloud, to obtain a fused point cloud; (Carande, ¶51, “The registration process 609 considerers the linear affine transformation coefficients calculated by the affine registration step 605 and the local offsets 608 (if needed 606) to resample each of the secondary images (original sample spacing) such that they each globally register to the reference image. This registration is carried out using a SAR phase preserving interpolation process”, and ¶59, “These stacks are independently processed to SAR Point Clouds 705, 710, 715, 720 using the SPC generation system described above resulting in N SPCs 704, 709, 714, 719. Each of the N SAR Point Clouds from each azimuth is projected into the same coordinate system during processing. A conflation process 721 combines the N SAR point clouds to produce a single combine final conflated SAR Point Cloud 722..”) and

31.	Carande is analogous art with respect to Jiang in view of Anderson because they are from the same field of endeavor, namely image processing.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to include the process of determining a reference frame point cloud and each of offset frame point clouds in the second point cloud; determining an offset coefficient of each offset frame 

Allowable Subject Matter

32.	 Claims 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

33.	Applicant's arguments filed 11/06/2020, regarding claims  1-6, 8-11, and 23-27 have been fully considered but they are not persuasive. 

34.	 Applicant argues that the combination of Jiang in view of Anderson does not teach: “superimposing the foreground 3D model with a pre-obtained background 3D model to obtain a current 3D scene model.” as recited in claim 1.  
Examiner replies: The paragraph 89 of the second reference Anderson discloses:” foreground and/or background spaces of the intermediate images overlay the foreground and/or background spaces of the other image”. Furthermore Anderson discloses in paragraphs 66, and 67:” The AR renderer 318 may generate a graphical rendering of an AR environment, for example, the output from the AR-to-VR and VR-to-AR transitioner 312. The AR renderer 318 may incorporate 3D models of characters and other objects, including those created by the virtual object creator 310.” This portion of the reference Anderson shows that 3D models of characters and other objects can be incorporated or superimposed to form 3D model.

Conclusion 

35. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571- 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619